Citation Nr: 1517504	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-14 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a left knee disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard.  He had a period of active duty for training from October 2004 to February 2005 and served on active duty from April 2007 to April 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.  

The Virtual VA electronic claims file contains additional documents relevant to the appeal, including VA treatment records considered by the RO, as well as the July 2014 Board hearing transcript.  The Veterans Benefits Management System (VBMS) electronic claims file does not contain any additional documents relevant to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required because there may be outstanding and relevant service records not associated with the claims file.  Specifically, the Veteran reported at the Board hearing that he continued to serve with the National Guard until around the summer of 2012; the service records in the claims file are only current through part of 2011.

Second, remand is required to verify all periods of active duty, active duty for training, and inactive duty for training and whether any periods of National Guard service were federalized service.  This action is necessary given the Veteran's contentions as to the nature of his claimed disorders, as well as his reported additional service. 

Third, remand is required because there may be outstanding and relevant private treatment records not associated with the claims file, as detailed below.  While on remand, updated VA treatment records should be obtained.

Fourth, remand is required to provide a new, adequate, VA examination.  The January 2012 VA examiner diagnosed preexisting left knee patellofemoral syndrome based on the Veteran's reported history of gradually increasing knee pain since high school.  The examiner also determined that there were no current thoracolumbar or cervical spine disorders.  See also May 2012 VA addendum opinion.  Regarding the left knee, the January 2012 VA examiner determined that it was less likely than not that the current knee disorder was due to any potential exposure event that the Veteran may have experienced during his deployment.  On review, the service records show complaints of left knee pain following a September 2010 basketball injury.  Although the examiner indicated that the Veteran had a left knee disorder prior to his military service, there appear to be no findings or reported symptoms in the record to support this determination.  He did complain of swollen, stiff, or painful joints during deployment in a March 2008 post-deployment health assessment.  

Regarding the back, an x-ray report from the VA examination (contained in the VA treatment records) shows a finding of some s-shaped scoliosis of the thoracic spine; and a normal cervical spine x-ray; it is unclear if a lumbar spine x-ray was performed.  An April 2012 VA examiner determined that it was less likely as not that the Veteran's current back disorder was related to service, but appeared to require medical evidence documenting the Veteran's reports of back pain from motor vehicle accidents.  It also appears that the examiner did not have access to the Rex Healthcare treatment records from the March 2011 motor vehicle accident, which happened while the Veteran was returning home from National Guard duties.  During the Board hearing, the Veteran provided more information as to the nature and progression of his current left knee and back problems.  Accordingly, a new examination considering the complete history of the development of the claimed disorders would be helpful in this case, particularly if there is additional qualifying service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete service treatment and service personnel records with the claims file.  The Veteran reported that he served with the National Guard until around the summer of 2012; the service records in the claims file are current through part of 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and any representative.

The AOJ must inform the Veteran that he may wish to submit copies of any additional service records in his possession to the AOJ, as discussed at the Board hearing.

2.  Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity, to verify the dates of the Veteran's military service in the Army National Guard, to include the dates for each period of active duty for training and inactive duty for training that he attended, as well as all periods of active duty.  It should also be determined whether any periods of National Guard service were federalized service.  Summarize the findings (stating whether or not there was federalized service and whether it was active duty, active duty for training, or inactive duty for training) and include a copy of the summary in the claims file.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the claimed disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and any representative.  A specific request must be made for any non-VA treatment the Veteran has received, as reported at the July 2014 Board hearing.  See Bd. Hrg. Tr. at 7-8, 11.

4.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, including from the Columbia VA Medical Center dated from March 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and any representative.

5.  After completing the above actions and any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of all current left knee, cervical spine, and thoracolumbar spine disorders.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file, or in the alternative, copies of all pertinent records in the claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must identify all current left knee, cervical spine, and thoracolumbar spine disorders.  For each diagnosis identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to any period of active duty, active duty for training, or inactive duty for training, including any symptomatology therein.

For the purposes of this opinion, the examiner should note that the Veteran had a period of active duty for training from October 2004 to February 2005 and active duty from April 2007 to April 2008, as well as any other additional qualifying period(s) verified by the AOJ.

In providing this opinion, the examiner must discuss the Veteran's contention that his National Guard funeral honors duties required prolonged periods of standing that aggravated his joints, particularly if the AOJ determines that any of this service is federalized.  See, e.g., January 2012 written statement and July 2014 Bd. Hrg. Tr. at 16.  The examiner is also directed to the service records and non-service treatment records showing back and left knee complaints.  See, e.g., service treatment records from October 2004 (complaint of sore on tailbone; assessment of abrasion); March 2008 post-deployment health assessment (complaints of swollen, stiff, or painful joints and back pain during deployment); September 2010 VA treatment record (left knee basketball injury); March 2011 Rex Healthcare treatment record (car accident with left-sided neck pain; assessment of left cervical strain).  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and any representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


